DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A, claims 1-7 in the reply filed on 4/22/21 is acknowledged. Claims 8-20 have been canceled. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
As to claim 1, it is noted that the claim does not specify who and/or what performs each of the steps of generating, combining, and directing. No specific structure(s) is required to be employed in each of the generating and combing steps. 
It is noted that the carrier liquid is not defined as being any specific liquid (of any specific properties. Furthermore, the spacing fluid is relatively broad and not defined as being and specific fluid (gas and/or liquid). 
It is noted that although the claim mentions a “spacing channel” and “a detection channel” that the terms “spacing” and “detection” do not provide for any further structural limitations of each of the respective channels. It is noted that the spacing channel does not perform any “spacing” of anything nor is the “detection channel” claimed as comprising and 
It is presumed that the droplets in the phrases “adjacent droplets” and “…as such droplets…” (and further such similar phrases employed throughout the claims) is intended to refer the droplets of the single-file stream of droplets. However, it is noted that the term “droplets” only requires 2 droplets (of no specific chemical/material composition).  It applicant intends for each of the claims to directed to the same droplets of the single-file stream, then the claims should clearly provide for such. 
As to the detecting step, it is noted that there is no prior step that requires any droplets to pass through the detection channel, the prior directing step only requires that droplets travel toward the detection channel. It is further noted that what is considered as “a signal” is not specified in the claim. 
As to the “alignment region”, it is noted that such region is not defined as being any further structure of the sample channel nor having any specific structural bounds other than including a taper. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1 it is unclear what droplets are being referenced by the phrases “…adjacent droplets…”; “…such droplets…”; and droplets referenced in the detecting step. It is unclear if any or all of such phrases are intended to refer to the droplets (only requires 2) of prior the single-file stream. No droplets of such stream have been described as being adjacent nor as transported/passed through the detecting channel. It is presumed that there is at least something (spacing fluid) between the droplets. However, it appears that the present of something (materials or structures) between such droplets does not preclude the droplets from being subjectively categorized as being “adjacent”.
 As to claim 2, it is unclear what is required to define the channel junction, because the claim does not require any of the prior mentioned channels to be connected to form such channel junction.  It is unclear if the “at least one stream of spacing fluid with…” is intended to be different or the same as the prior at least one stream of spacing fluid with the single file steam… of claim 1. The examiner presumes the same. If so, the claim should be amended to clearly indicate such. 
As to claim 3, it is unclear if the “a spacing channel” is intend to be the same or different the prior spacing channel of claim 1.  The examiner presumes the same. If so, the claim should 
The term "substantially matches" in claim 4 is a relative term which renders the claim indefinite.  The term "substantially matches" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner presumes the term “matches” is meant to mean “same”. However, there is no indication as what degree/amounts of variations from being the velocities being the same is considered as “substantially matches”. What values of velocity that may be considered as substantially matches to one person may not be considered as such to another and vice versa.
As to claim 5, it is unclear what defines an alignment region, if such region is defined by any of the prior mentioned channels of claim 1 or some other channel or structure. It is further unclear what is structurally meant by “an average angle of taper”.  The phrase implies that the taper has more than 1 angle of taper relative to the central axis. Clarification is requested. 
As to claim 6, it is unclear what the suction is required to be applied to and how such suction provide for driving forces in the steps of claim 1 because none of the channels are claimed as being connected to each other. 
As to claim 7, it is noted that plurality of channels means 2 channels. However, it is unclear what is the structural nexus of the plurality of channels to the prior mentioned channels of claim 1. It is unclear if such prior channels of claim 1 are intended to be amongst the plurality of channels or separate from such plurality of channels. Furthermore, it is noted that “a flow . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Makarewicz, Jr. et al., US 2011/0311978.
Makarewicz discloses in referenced to figures 17-21 (and description of such figures), a method of droplet detection, the method comprising: generating a single-file stream of droplets in carrier liquid (in channel 850, 880, 890); combining at least one stream of spacing fluid ("oil" 846) with the single-file stream of droplets in carrier liquid (fig. 23); see also 882, 892 in Figures 18-19 (paragraphs 0147-154); directing the combined streams to a detection channel (874) using a spacing channel that tapers (970, 882) toward the detection channel, ([0164]) wherein a distance between adjacent droplets is increased as such droplets travel along the spacing channel toward the detection channel ([0168]); and detecting a signal from droplets passing through the detection channel ([0128]). 

As to claim 4, any suitable flow rates of the emulsion and dilution fluid may be used. (paragraph 0155, 0104).
As to claim 5, if tapered, the droplet inlet channel may have a maximum diameter that is greater than that of the droplets (e.g., at least about 50%, 100%, 150%, 200%, or 300% greater in diameter, among others). The droplet inlet channel may taper to a minimum diameter (e.g., adjacent the confluence region) that is about the same or less than the diameter of the droplets. For example, the diameter of the droplet inlet channel may be between about 90% and about 100% of an average diameter of the droplets, among others. (paragraph 0048; see also paragraphs 0050, 0156, 0163-164, 01076). 
As to claim 6, fluid flow into, through, and out of channel network 800 may be driven by at least one pressure source (to apply negative pressure (suction) and/or positive pressure), generally, a pump, such as a sample pump 808 and a dilution pump 810. (paragraph 0129, 0133, 0136-0137). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kautz; Roger A. et al. and Adolfsen; Robert et al. disclose fluid flow devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/             Primary Examiner, Art Unit 1798